O’NEILL, District Judge,
concurring in part and dissenting in part.
I concur in the result reached by the majority and agree that petitioner did not exhaust with respect to his claim regarding the admission of Dr. Tucker’s testimony. However, I do not agree with the majority’s conclusion that the State did not expressly waive its right to challenge exhaustion.
AEDPA provides: “A State shall not be deemed to have waived the exhaustion requirement or be estopped from reliance upon the requirement unless the State, through counsel, expressly waives the requirement.” 28 U.S.C. § 2254(b)(3). In the answer to the petition counsel for the State stated that the state was “admitting that petitioner is in state custody and that he has exhausted his available state remedies except with respect to one issue.... ” The one issue that the State reserved was not the issue of Dr. Tucker’s testimony. In my view, counsel’s affirmative admission of exhaustion was an express waiver.
The majority opinion holds that for waiver to be effective something more than a concession in an answer is required. The opinion does not suggest language which would constitute an express waiver; indeed, it is difficult to conceive of any language which would be more express than that which appears in the answer.
The opinion cites Lambert v. Blackwell, 134 F.3d 506 (3d Cir.1997) and George v. Sively, 254 F.3d 438 (3d Cir., 2001) in support of its conclusion. With respect, neither of these cases presents the ques*807tion which we have before us on this appeal.
In Lambert v. Blackwell the Commonwealth continuously maintained at all stages of the proceedings that Lambert had failed to exhaust her state remedies and the Court held that, given that fact, a statement by counsel that Lambert was entitled to some relief, made without the benefit of a prior ruling on the exhaustion defense, did not constitute a waiver. See 134 F.3d at 511.
In George v. Sively the Court found there was no express waiver when the U.S. Attorney merely argued that the court should hear the appeal and should not require the petitioner to exhaust his territorial remedies. See 254 F.3d 438, 441 n. 4.
In the District Court the State did not ask to be relieved from its waiver; in this Court the State has requested such relief. I believe that we have the power to grant the State relief from its waiver and would do so.
I agree with the conclusion of the majority because I believe that the overriding interests of comity and judicial efficiency are crucial elements of our federalism that provide federal courts with the inherent power to overlook express waivers in instances where the courts of another sovereignty with concurrent powers, and already cognizant of the litigation, have not had an opportunity to pass upon the matter.1 See Lambert, 134 F.3d at 513 n. 18 (noting that exhaustion of state remedies addresses federalism and comity concerns by affording the state courts a meaningful opportunity to consider allegations of legal error without interference from the federal judiciary); see also Younger v. Harris, 401 U.S. 37, 44, 91 S.Ct. 746, 401 U.S. 37 (1971) (“[T]he notion of ‘comity,’... is a proper respect for state functions, a recognition of the fact that the entire country is made up of a Union of separate state governments, and a continuance of the belief that the National Government will fare best if the States and their institutions are left free to perform their separate functions in their separate ways.”).

. Although I recognize that the following cases pre-date AEDPA, three Courts of Appeals have recognized that federal courts have the power to accept or reject a state’s waiver of exhaustion. See Graham v. Johnson, 94 F.3d 958, 970 (5th Cir.1996) ("[Cjlearly, however, federal courts, trial and appellate, are not obliged to accept a state's waiver of exhaustion, though ordinarily the waiver will be honored.”); Hampton v. Miller, 927 F.2d 429, 431 (8th Cir.1991) (”[I]t was within the district court’s discretion whether to accept or reject the State’s waiver of the exhaustion requirement....”); Purnell v. Missouri Dept. of Corrections, 753 F.2d 703, 710 (8th Cir.1985) ("Since principles of comity are involved, it ordinarily will be appropriate for federal district courts to have the discretionary power to accept or reject a waiver of exhaustion.”); Thompson v. Wainwright, 714 F.2d 1495, 1509 (11th Cir.1983) ("Strong federal interests may exist that, balanced against those of the state in the particular case, will permit the district court in its discretion to decline a waiver and require state exhaustion.”). I see no reason why the rule enunciated in these cases, which if applied will benefit the State, does not continue to be good law post AEDPA.